Kane, J.
Appeal from a judgment of the Supreme Court at Special Term (Hughes, J.), entered May 8, 1985 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent finding petitioner guilty of violating certain disciplinary rules.
At issue on this appeal is whether there was a rational basis for the determination to exclude petitioner from his administrative disciplinary hearing during the testimony of inmate witnesses. In view of the long history of assaultive and disruptive behavior on the part of petitioner and the witnesses involved, all residents of the special housing unit, we conclude *842that their exclusion was proper, as the inmates’ misbehavior reports and the disciplinary records of the witnesses demonstrate a rational basis for the determination made, and that the presence of petitioner, together with his respective witnesses, would jeopardize institutional safety and correctional goals (cf. People ex rel. Bradley v Smith, 115 AD2d 224). We further find that the record demonstrates that petitioner was informed of the reasons for this determination and that a tape recording of the witnesses’ statements was made available to petitioner (7 NYCRR 254.5 [a], [b]; see, Matter of Garcia v LeFevre, 64 NY2d 1001).
Judgment reversed, on the law, without costs, and petition dismissed. Mahoney, P. J., Kane, Casey and Weiss, JJ., concur.